DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 27, 30, and 31 are objected to because of the following informalities:  in the second to last line of Claim 27, the word “if” should read –of--, in the last line of Claim 27, the term “the trailing flank” should read –each of the trailing flanks--, as multiple trailing flanks were previously recited (i.e., one for each of the first and second grooves), in line 1 of Claim 30, the element numeral “(40)” should be deleted, in line 3 of Claim 31, the term “a friction ring” should read –the friction ring--, as this term was previously referenced in Claim 19, from which this claim depends therefrom, in line 5 of Claim 31, the term “a radial outer surface” should read –the radial outer surface--, as this term was also previously claimed in Claim 19, from which this claim depends therefrom, in line 6 of Claim 21, the first occurrence of the word “grooves” should read –the grooves--, as grooves were previously recited in Claim 19, from which this claim depends therefrom, the term “a first segment” should read –the first axial segment--, to be consistent with the previous claim terminology and as this term was previously recited in Claim 19, from which this claim depends therefrom, in lines 6-7 of Claim 31, the term “a second segment” should read –the second axial segment--,, to be consistent with the previous claim terminology and as this term was previously recited in Claim 19, .   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 28-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 102011054484 to Moeding in view of U.S. Patent No. 5,079,825 to Matsui et al.

However, Moeding does not disclose a first axial segment formed on the friction ring in which the first grooves are introduced so that the first grooves are inclined relative to a first axial end of the friction ring, and a second axial segment formed at the friction ring in which the second grooves are introduced so that the second grooves are inclined in a direction which is opposite to that of the first axial segment. 
Matsui et al are relied upon merely for their teachings of a composite structure with two mating components (see Figure 3) having grooves 7 comprising first grooves 7 (see Figure 3 and the grooves to the left of top element designation P) and second grooves 7 (see Figure 3 and grooves 7 to the right of top element designation P), a first axial segment (see the portion forming left grooves 7 in Figure 3) is formed at a friction ring 2 in which the first grooves (i.e., left grooves 7) are introduced so that the first grooves are inclined relative to a first axial end (leftmost end of element 2) of the friction ring 2, and a second axial segment (see the portion formed by right grooves 7 in Figure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the grooves of Moeding as claimed as taught by Matsui et al in order to ensure that the friction ring and drum body are more securely connected and better interlocked with one another.
Regarding Claim 28, Moeding, as modified, further disclose that the friction ring 28 is made from a gray cast iron, steel, a metal-matrix compound material or a heavy metal alloy (see paragraph 0017 of the examiner provided translation of Moeding) and the drum body 12 is made from an aluminum silicon or an aluminum magnesium alloy (see paragraphs 0018 and 0019 of the examiner provided translation of Moeding).
Regarding Claim 29, Moeding, as modified, further discloses that the aluminum alloy of the drum body 12 comprises a copper fraction which is less than 0.05 wt % (see paragraph 0019 of the examiner provided translation of Moeding).
However, Moeding, as modified, does not disclose that the aluminum alloy of the drum body comprises a nickel fraction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the aluminum alloy of the drum body of Moeding, as modified, to comprise a nickel fraction as a matter of design preference dependent upon the desired strength and weight of the drum body to prevent corrosion.

However, Moeding, as modified, do not disclose that the coating has a layer thickness of from 0.01 mm to 0.8 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the coating of Moeding, as modified, to have a layer thickness of from 0.01 mm to 0.8 mm as a matter of design preference dependent upon the desired level of corrosion prevention of the formation of oxide layers on the surfaces of the grooves in which the coating is applied to.
Regarding Claim 31, Moeding, as modified, further discloses a method for producing a brake drum as recited in Claim 19, the method comprising:  casting the friction ring 28 from a gray cast iron, steel, a metal-matrix compound material or a heavy metal alloy (see paragraph 0017 of the examiner provided translation of Moeding), mechanically machining the radial outer surface 32 of the friction ring 28 so as to introduce the grooves 24, the grooves 24 being introduced into the radial outer surface 32, wherein the grooves are divided into a first axial segment and a second axial segment of the friction ring so that the grooves are inclined in opposite directions to each other and form undercuts as seen in the radial direction (see Matsui et al and the rejection of Claim 19 above for an explanation of these teachings), coating the mechanically machined radial outer surface 32 with zinc or a zinc-based alloy, or nickel or an aluminum based alloy (see paragraph 0022 of the examiner provided translation of Moeding), and casting the drum body from an aluminum alloy onto the radial outer 
Regarding Claim 32, see paragraph 0022 of the examiner provided translation of Moeding.
Regarding Claim 33, Moeding, as modified, further discloses that the coating is applied via thermal spraying (see paragraph 0022 of the examiner provided translation of Moeding).
However, Moeding, as modified, does not disclose that prior to the thermal spraying, the method further comprises blasting the radial outer surface, or chemically treating the radial outer surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, prior to the thermal spraying of the coating of Moeding, as modified, to blast the radial outer surface or chemically treat the radial outer surface as a matter of design preference to allow the coating to better adhere to the radial outer surface. 
Regarding Claim 34, Moeding, as modified, further discloses that the coating is applied via the galvanic process (see paragraph 0022 of the examiner provided translation of Moeding).
However, Moeding, as modified, does not disclose that prior to the galvanic process, the method further comprises etching or pickling the radial outer surface and then treating the radial outer surface with electrolytes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, prior to the galvanic process of applying the 
Regarding Claim 35, Moeding, as modified, does not disclose applying a nickel layer to the radial outer surface prior to the galvanic process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, prior to the galvanic process of applying the coating of Moeding, as modified, to apply a nickel layer to the radial outer surface in order to apply an adhesive layer to the radial outer surface for a better application of the coating and nickel would also provide some corrosion and wear resistance to the friction ring itself.
Regarding Claim 36, see paragraph 0026 of the examiner provided translation of Moeding.

Allowable Subject Matter
Claims 20-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 2,476,151 to Le Jeune discloses a brake drum similar to applicant’s.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        03/08/21